DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed 29 March 2021 amended claims 1, 2, 18-20 and 24-26 have been amended.  Claims 14-17 and 21-23 are canceled.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 29 March 2021 is acknowledged.  Claims 18, 20 and 24-26 were amended to be a part of the invention of Group I. 
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 March 2021.
Claims 1-13, 18, 20 and 24-26 are presented for examination herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 10/24/2018, 11/12/2019 and 06/25/2020 have been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 ends with two periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13, 18, 20 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “delivering FBP from an FBP source to the lung bronchus into the;” which renders claim 1 and claims 2-13, 18, 20 and 24-26, which are dependent on claim 1, indefinite 
Claim 24 is rejected to as being incomplete for being dependent on a canceled claim.  Claim 24 is being interpreted as being dependent on claim 18.
Claim 24 (interpreted as being dependent on claim 18) recites the limitation “the FBP-entrained flowing carrier gas stream” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-5, 18, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over SPANDORFER (US 2008/0308101 A1) in view of MITSIALIS (US 2014/0065240 A1, cited in IDS filed 10/24/2018) and CROOK (US 2008/0057040 A1).
Spandorfer is primarily directed towards a delivery and monitoring system for use on mechanically ventilated patients (abstract).
Regarding claims 1, 4-5 and 18, Spandorfer disclose delivering of medications into gas flow of a ventilator, with each medication delivered in a defined dose for a frequency and interval as specified by an operator.  Spandorfer discloses that the drug particles are mixed into the gas flow of the ventilator and inhaled and ingested by the patient’s lungs (paragraph [0007]).  Spandorfer discloses that the drug is delivered from the mechanical ventilator tubing (paragraph [0017]).  Spandorfer discloses that the gas includes an air stream (e.g. breathing gas) (paragraph [0020]).  The method of Spandorfer is substantially the same as the instantly claimed method, therefore, the method of Spandorfer necessarily would deliver to the bronchus into the lower lung.
Spandorfer does not specifically teach delivering frozen biologic particles (FBP).  The deficiency is made up for by the teachings of Mitsialis and Crook.
Mitsialis is primarily directed towards compositions comprising mesenchymal stem cell derived exosomes used in subjects having certain lung diseases including inflammatory lung disease (abstract).
Regarding claims 1-2, Mitsialis teaches mesenchymal stem cell derived exosomes used in treatment and or prevention of lung disease (paragraph [0004]).  Mitsialis teaches that the administration of the composition by including intratracheal administration or administration by inhalation (paragraph [0005]). Mitsialis teaches that the exosome can be frozen in liquid nitrogen (paragraph [0112]).
Crook is primarily directed towards freezing stem cell (abstract). 
Regarding claims 1, 2 and 26, Crook teaches frozen stem cell have enhanced viability after thawing (paragraph [0016]).  Crook teaches including administering frozen stem cells (paragraph [0063]).
Regarding claim 20, Crook teaches that the cell is placed in receptacle made of a material that will permit cold or heat to be rapidly conducted from an outer surface of the receptacle (paragraph [0059]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer frozen mesenchymal stem cell derived exosome particles, that are for treating a lung disease and are for delivery to the lung, to a patient by mixing the frozen mesenchymal stem cell derived exosome particles into a gas including air (e.g. breathing gas) of a tubing of a ventilator; wherein the frozen mesenchymal stem cell derived exosome particles are inhaled into the patient’s lungs; wherein the frozen mesenchymal stem cell derived exosome particles are delivered in a defined dose for a frequency and interval as specified by an operator.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a method to treat certain lung diseases by incorporating mesenchymal stem cell derived exosomes as the active which is used for treating certain lung diseases and used frozen mesenchymal stem cell derived exosomes to obtain stem cells that have enhanced viability when thawed, and reasonably would have expected success because Spandorfer disclose delivering of medications into gas flow of a ventilator, with each medication delivered in a defined dose for a frequency and interval as specified by an operator.  Spandorfer discloses that the drug particles are mixed into the gas flow of the ventilator and inhaled and ingested by the patient’s lungs (paragraph [0007]).  Spandorfer discloses that the drug is delivered from the mechanical ventilator tubing (paragraph [0017]).  Spandorfer discloses that the gas includes  an air stream (e.g. breathing gas) (paragraph [0020]).  Mitsialis teaches mesenchymal stem cell derived exosomes used in treatment and or prevention of lung disease (paragraph [0004]).  Mitsialis teaches that the administration of the composition by including intratracheal administration or administration by inhalation (paragraph [0005]). Mitsialis teaches that the exosome can be frozen in liquid nitrogen (paragraph [0112]).  Crook teaches frozen stem cell have enhanced viability after thawing (paragraph [0016]).  Crook teaches including administering frozen stem cells (paragraph [0063]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Spandorfer in view of Mitsialis and Crook as applied to claims 1, 4-5, 18, 20 and 26 above, and further in view of WONDKA (US 2005/0103340 A1).
Spandorfer, Mitsialis and Crook do not specifically teach wherein the controller vents at least 50% of the gas originally present in the FBP-entrained flowing carrier flowing carrier gas stream to produce the gas reduced FBP-entrained flowing carrier gas stream.  The deficiency is made up for by Wondka.
Wondka is primarily directed towards systems and devices for endobronchial ventilation for treating lung diseases (abstract).
Regarding claim 24, Wondka teaches reducing gas to provide a desired therapeutic amount delivery (paragraph [0102]).  It is prima facie obvious for one of ordinary skill in the art to determine the optimum amount of gas to reduce in order to obtain a desired amount of active (e.g. frozen mesenchymal stem cell derived exosomes for treating lung disease) to provide a desired treatment of a lung disease.  It has been held that discovering an optimum value of a result effective variable (e.g., amount of reduced gas) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer frozen mesenchymal stem cell derived exosome particles, that are for treating a lung disease and are for delivery to the lung, to a patient by mixing the frozen mesenchymal stem cell derived exosome particles into a gas including air (e.g. breathing gas) of a tubing of a ventilator; wherein the frozen mesenchymal stem cell derived exosome particles are inhaled into the patient’s lungs; wherein the frozen mesenchymal stem cell derived exosome particles are delivered in a defined dose for a frequency and interval as specified by an operator; wherein the operator reduces the amount of the gas to obtain a desired amount of mesenchymal stem cell derived exosome particles to be delivered.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a method that can be optimized by changing the amount of gas including reducing the amount of gas to obtain a desired delivery of the active (e.g. frozen mesenchymal stem cell derived exosome), and reasonably would have expected success because Spandorfer disclose delivering of medications into gas flow of a ventilator, with each medication delivered in a defined dose for a frequency and interval as specified by an operator.  Spandorfer discloses that the drug particles are mixed into the gas flow of the ventilator and inhaled and ingested by the patient’s lungs (paragraph [0007]).  Spandorfer discloses that the drug is delivered from the mechanical ventilator tubing (paragraph [0017]).  Spandorfer discloses that the gas includes  an air stream (e.g. breathing gas) (paragraph [0020]).  Mitsialis teaches mesenchymal stem cell derived exosomes used in treatment and or prevention of lung disease (paragraph [0004]).  Mitsialis teaches that the administration of the composition by including intratracheal administration or administration by inhalation (paragraph [0005]). Mitsialis teaches that the exosome can be frozen in liquid nitrogen (paragraph [0112]).  Crook teaches frozen stem cell have enhanced viability after thawing (paragraph [0016]).  Crook teaches including administering frozen stem cells (paragraph [0063]).  Wondka is primarily directed towards systems and devices for endobronchial ventilation for treating lung diseases (abstract).  Wondka teaches reducing gas to provide a desired therapeutic amount delivery (paragraph [0102]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Spandorfer in view of Mitsialis and Crook as applied to claims 1, 4-5, 18, 20 and 26 above, and further in view of KRAFT (US 2008/0230053 A1).
Regarding claim 25, Crook teaches including not performing a dehydration step (e.g. having an aqueous phase) prior to freezing the cells (paragraphs [0043-0044]).
Spandorfer, Mitsialis and Crook do not specifically teach particles having a size in the range from 4 µm to 100 µm.  The deficiency is made up for by Kraft.
Kraft is primarily directed towards administration and insufflation of medicinal aerosols into the pulmonary system (abstract).
Regarding claim 25, Kraft teaches that a size of 2-5 µm is well known to be the optimum size for pulmonary drug delivery and are well known to stay suspended in air with only minor movement of air currents (paragraph [0095]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer frozen mesenchymal stem cell derived exosome particles, that are for treating a lung disease and are for delivery to the lung, to a patient by mixing the frozen mesenchymal stem cell derived exosome particles into a gas including air (e.g. breathing gas) of a tubing of a ventilator; wherein the frozen mesenchymal stem cell derived exosome particles are inhaled into the patient’s lungs; wherein the frozen mesenchymal stem cell derived exosome particles are delivered in a defined dose for a frequency and interval as specified by an operator; wherein the frozen mesenchymal stem cell derived exosome particles have a size of 2-5 µm.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a method for optimum pulmonary delivery by using particles with a size of 2-5 µm which is well known to be an optimum size for pulmonary drug delivery and are well known to stay suspended in air with only minor movement of air currents, and reasonably would have expected success because Spandorfer disclose delivering of medications into gas flow of a ventilator, with each medication delivered in a defined dose for a frequency and interval as specified by an operator.  Spandorfer discloses that the drug particles are mixed into the gas flow of the ventilator and inhaled and ingested by the patient’s lungs (paragraph [0007]).  Spandorfer discloses that the drug is delivered from the mechanical ventilator tubing (paragraph [0017]).  Spandorfer discloses that the gas includes  an air stream (e.g. breathing gas) (paragraph [0020]).  Mitsialis teaches mesenchymal stem cell derived exosomes used in treatment and or prevention of lung disease (paragraph [0004]).  Mitsialis teaches that the administration of the composition by including intratracheal administration or administration by inhalation (paragraph [0005]). Mitsialis teaches that the exosome can be frozen in liquid nitrogen (paragraph [0112]).  Crook teaches frozen stem cell have enhanced viability after thawing (paragraph [0016]).  Crook teaches including administering frozen stem cells (paragraph [0063]).  Kraft teaches that a size of 2-5 µm is well known to be the optimum size for pulmonary drug delivery and are well known to stay suspended in air with only minor movement of air currents (paragraph [0095]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 18, 20, 24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 12, 14-17,  of U.S. Patent No. 11,020,269 (hereafter ‘269) in view of MITSIALIS (US 2014/0065240 A1, cited in IDS filed 10/24/2018) and CROOK (US 2008/0057040 A1). 
Regarding instant claims 1-3, claim 1 of ‘269 recites a method comprising delivering a breathing gas to a bronchus of a lung of the patient through a breathing lumen; and providing a bolus of frozen particles (FSP) from an FSP source; delivering the bolus of FSP to the lung bronchus through a FSP lumen separate from the breathing lumen; flowing a volume of carrier gas through the bolus to entrain the FSP in the flowing carrier gas to produce an FSP-entrained flowing carrier gas stream; and venting a portion of the carrier gas from the FSP-entrained flowing carrier gas stream to produce a gas reduced FSP-entrained flowing carrier gas stream, wherein said gas reduced FSP-entrained flowing carrier gas stream is delivered to the FSP lumen; wherein the FSP exit the FSP lumen into the bronchus and are dispersed in the breathing gas within the bronchus and wherein the dispersed FSP melt in the lung bronchus.  
The claims of ‘269 does not specifically recite that the particles are frozen biologic particles.  The deficiency is made up for by the teachings of Mitsialis and Crook.
Mitsialis is primarily directed towards compositions comprising mesenchymal stem cell derived exosomes used in subjects having certain lung diseases including inflammatory lung disease (abstract).
Regarding claim 1, Mitsialis teaches mesenchymal stem cell derived exosomes used in treatment and or prevention of lung disease (paragraph [0004]).  Mitsialis teaches that the administration of the composition by including intratracheal administration or administration by inhalation (paragraph [0005]). Mitsialis teaches that the exosome can be frozen in liquid nitrogen (paragraph [0112]).
Crook is primarily directed towards freezing stem cell (abstract). 
Regarding claims 1 and 26, Crook teaches frozen stem cell have enhanced viability after thawing (paragraph [0016]).  Crook teaches including administering frozen stem cells (paragraph [0063]).
Regarding claim 20, Crook teaches that the cell is placed in receptacle made of a material that will permit cold or heat to be rapidly conducted from an outer surface of the receptacle (paragraph [0059]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to deliver a breathing gas to a bronchus of a lung of a patient through a breathing lumen; and providing a bolus of frozen mesenchymal stem cell derived exosome particles (e.g. frozen biologic particles (FBP)) from a frozen mesenchymal stem cell derived exosome particles source; delivering the bolus of frozen mesenchymal stem cell derived exosome particles to the lung bronchus through a frozen mesenchymal stem cell derived exosome particles lumen separate from the breathing lumen; flowing a volume of carrier gas through the bolus to entrain the frozen mesenchymal stem cell derived exosome particles in the flowing carrier gas to produce an frozen mesenchymal stem cell derived exosome particles-entrained flowing carrier gas stream; and venting a portion of the carrier gas from the frozen mesenchymal stem cell derived exosome particles-entrained flowing carrier gas stream to produce a gas reduced frozen mesenchymal stem cell derived exosome particles-entrained flowing carrier gas stream, wherein said gas reduced frozen mesenchymal stem cell derived exosome particles-entrained flowing carrier gas stream is delivered to the frozen mesenchymal stem cell derived exosome particles lumen; wherein the frozen mesenchymal stem cell derived exosome particles exit the frozen mesenchymal stem cell derived exosome particles lumen into the bronchus and are dispersed in the breathing gas within the bronchus and wherein the dispersed frozen mesenchymal stem cell derived exosome particles melt in the lung bronchus.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a method for treatment of lung diseases by substituting a drug for delivery into the lung that provides treatment of a lung disease including frozen mesenchymal stem cell derived exosome which is used to treat lung diseases and when stem cells are frozen their viability is enhanced.  The person of ordinary skill in the art would have reasonably expected success because Mitsialis teaches mesenchymal stem cell derived exosomes used in treatment and or prevention of lung disease (paragraph [0004]).  Mitsialis teaches that the administration of the composition by including intratracheal administration or administration by inhalation (paragraph [0005]). Mitsialis teaches that the exosome can be frozen in liquid nitrogen (paragraph [0112]).  Crook teaches frozen stem cell have enhanced viability after thawing (paragraph [0016]).  Crook teaches including administering frozen stem cells (paragraph [0063]).

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 12, 14-17,  of U.S. Patent No. 11,020,269 (hereafter ‘269) in view of Mitsialis and Crook, and further in view of KRAFT (US 2008/0230053 A1). 
The claims of ‘269 do not specifically recite that the particles have a size in the range from 4 µm to 100 µm.  The deficiency is made up for by Kraft.
Kraft is primarily directed towards administration and insufflation of medicinal aerosols into the pulmonary system (abstract).
Regarding claim 25, Kraft teaches that a size of 2-5 µm is well known to be the optimum size for pulmonary drug delivery and are well known to stay suspended in air with only minor movement of air currents (paragraph [0095]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to deliver a breathing gas to a bronchus of a lung of a patient through a breathing lumen; and providing a bolus of frozen mesenchymal stem cell derived exosome particles (e.g. frozen biologic particles (FBP)) from a frozen mesenchymal stem cell derived exosome particles source; delivering the bolus of frozen mesenchymal stem cell derived exosome particles to the lung bronchus through a frozen mesenchymal stem cell derived exosome particles lumen separate from the breathing lumen; flowing a volume of carrier gas through the bolus to entrain the frozen mesenchymal stem cell derived exosome particles in the flowing carrier gas to produce an frozen mesenchymal stem cell derived exosome particles-entrained flowing carrier gas stream; and venting a portion of the carrier gas from the frozen mesenchymal stem cell derived exosome particles-entrained flowing carrier gas stream to produce a gas reduced frozen mesenchymal stem cell derived exosome particles-entrained flowing carrier gas stream, wherein said gas reduced frozen mesenchymal stem cell derived exosome particles-entrained flowing carrier gas stream is delivered to the frozen mesenchymal stem cell derived exosome particles lumen; wherein the frozen mesenchymal stem cell derived exosome particles exit the frozen mesenchymal stem cell derived exosome particles lumen into the bronchus and are dispersed in the breathing gas within the bronchus and wherein the dispersed frozen mesenchymal stem cell derived exosome particles melt in the lung bronchus.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a method for treatment of lung diseases enhanced delivery of the particles into the lungs by using particles with a size of 2-5 µm which are known to be the optimum size for pulmonary drug delivery and are well known to stay suspended in air with only minor movement of air currents.  The person of ordinary skill in the art would have reasonably expected success because the claims of ‘269 recites delivery of particles into the lungs and Kraft teaches that a size of 2-5 µm is well known to be the optimum size for pulmonary drug delivery and are well known to stay suspended in air with only minor movement of air currents (paragraph [0095]).

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634